Citation Nr: 0940174	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1970 to January 
1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 decision by the RO 
which granted service connection for PTSD, and assigned a 10 
percent evaluation; effective from April 10, 2003, the date 
of receipt of claim.  38 C.F.R. § 3.400(b)(2).  By rating 
action in August 2003, the RO assigned an increased rating to 
30 percent; effective from the original date of claim.  Id.  
In July 2005, a hearing was held before the undersigned.  The 
Board remanded the appeal for additional development in April 
2006.  

In the Informal Hearing Presentation, dated in April 2009, 
the representative raised the additional issue of entitlement 
to a temporary total rating under the provisions of 38 C.F.R. 
§ 4.29.  This issue has not been developed for appellate 
review and is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

As noted in the April 2006 remand, the representative 
submitted additional evidence in support of the Veteran's 
claim at the July 2005 Central Office hearing and indicated 
that the Veteran wanted the appeal remanded to the RO for 
initial consideration of the evidence.  

On remand, the Veteran was afforded a VA psychiatric 
examination in February 2007, and additional VA treatment 
records from 2003 to 2006 were obtained and associated with 
the claims file.  In April 2008, the RO promulgated a 
supplemental statement of the case (SSOC), which addressed 
all of the evidence received since the SSOC in January 2004.  

In September and October 2008, the Veteran's representative 
submitted additional VA medical records to the AMC which 
showed treatment for the Veteran's PTSD on numerous occasions 
through May 2008.  Thereafter, the record showed that the 
claims file was inadvertently transferred to the Washington 
DC RO, then to the Roanoke RO, before being returned to the 
AMC without any further action taken on the newly submitted 
evidence.  The appeal was then returned to the Board in March 
2009, and forwarded to the Veteran's representative.  In the 
Informal Hearing Presentation, dated in April 2009, the 
representative asserted that the Veteran declined to waive 
initial RO consideration of the additional evidence and 
requested that the appeal be remanded to the AMC.  

Under the circumstances, the Board is compelled to remand the 
appeal for RO consideration of the additional evidence prior 
to appellate review.  38 C.F.R. § 20.1304(c) (2008).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to obtain the names and addresses of all 
healthcare providers who have treated the 
Veteran for his PTSD since May 2008.  
Thereafter, the AMC should attempt to 
obtain all identified records and 
associate them with the claims file.  All 
attempts to procure records should be 
documented in the file.  If any records 
identified by the Veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  

2.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

